Citation Nr: 1450415	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  13-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In February and September 2014, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's alleged in-service stressors did not occur in combat and have not been verified or corroborated.

2.  No acquired psychiatric disorder is traceable to the Veteran's military service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disability, to include PTSD, that is the result of disease or injury incurred in or aggravated by active military service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  

By way of an October 2009 pre-adjudication letter, VA notified the Veteran of the information and evidence need to substantiate his service connection claim.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, an October 2014 supplemental statement of the case (SSOC) readjudicated the service connection claim after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims, to include substantial compliance with the February and September 2014 Remand Orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The evidence of record includes VA treatment records, private treatment records, and lay statements.  The AOJ researched the Veteran's alleged in-service stressors by obtaining information from the U.S. Army and Joint Service Records Research Center (JSRRC).  See July 2011 Memorandum.  April 1991 and March 2014 responses from the Social Security Administration (SSA) establish that the Veteran has not filed for benefits.  Also, the Veteran testified at a Board hearing in support of his claim.  

The Veteran's service treatment and personnel records, except for a September 1956 discharge examination report, have been likely been destroyed by a fire and are unavailable for review.  See December 2009 Response to PIES Request; May 2010 Formal Finding of Unavailability; July 2011 Correspondence from the Surgeon General's Office.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was notified of the unavailability of his records in February 2010 and July 2014, and he acknowledged during the Board hearing that all of his service records have been destroyed.

The Board acknowledges the Veteran's contention that he received inpatient treatment for a psychiatric disability at Bellevue Hospital New York VAMC in 1968.  See May 2014 VA Examination Report.  In September 2014, the Appeals Management Center (AMC) requested that the Veteran either submit those records himself or provide a release.  No response was received.  Subsequently, the Veteran submitted a 30-day waiver indicating that he had no additional evidence to submit.  The Veteran also contends that he received inpatient treatment from the West Los Angeles Healthcare System in the 1980s.  See Hearing Transcript at 8.  The RO requested these records, but received negative responses in May and June 2014.  

The Veteran was afforded VA examinations in August 2011 and June 2014 that the Board finds cumulatively are adequate because the examiners discussed his medical history, described his symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  Moreau, 9 Vet. App. at 395-396. 

The Veteran attributes his current mental health problems to several stressors that reportedly occurred while stationed with the 528th Aircraft Control and Warning Squadron at Komaki Air Base in Japan.  Specifically, he contends that he witnessed the crash of an B-29 aircraft during the summer of 1953 or 1954, and that a good friend of his was killed in the crash.  See February 2012 Statement; January 2012 VA Form 9; October 2010 Statement.  During the January 2014 hearing, the Veteran stated that the date of the B-29 crash was April 8, 1954.  He also testified that he witnessed the death of an F84 pilot after the ejection seat misfired, and that a P2V crashed during his shift at the air traffic control tower.  The Veteran also contends that he was almost bitten by a snake in 1953 or 1954 while in Kazo, Japan  and that the area was infested with poisonous snakes.  Finally, he alleges that in 1953 or 1954 he was scheduled to transfer to a new unit located on Cho-do, an island that he claims was off North Korea, but which is actually on the southern side of South Korea, and that he was afraid of dying because the previous crew had been killed by the Chinese and North Koreans.  He now maintains he developed permanent psychiatric trauma as a result of those in-service stressors.

The Veteran's separation examination dated in September 1956 does not indicate a psychiatric abnormality.

The record establishes that the Veteran has received inpatient treatment for psychiatric problems and alcohol abuse multiple times since the 1960s.  

VA treatment records dated from 1990 to 2002 contain diagnoses of psychosis, depression, bipolar disorder, adjustment disorder, rule out personality disorder, and alcohol abuse/dependence.  

In December 2010, a VA social worker gave the Veteran an Axis I diagnosis of PTSD.  The basis for the diagnosis is unclear.
 
An August 2011 VA treatment record shows that the Veteran reportedly experienced "tremendous stressful events from combat and witness[ed] horrors of war."  The same social worker noted that the Veteran endorsed many symptoms of PTSD such as sleep deprivation, intrusive thoughts, insomnia and night sweats, survivor's guilt, startle response, and hypervigilance.

An August 2011 QTC examination report shows that the Veteran reportedly worked as a radar operator during the Korean War era.  He was stationed in Japan and never saw combat.  When asked about the alleged in-service trauma that he had experienced, the Veteran stated that he was stationed at a site that was infested with poisonous snakes and that he was afraid of snakes.  He also stated that "there was an aircraft that crashed" and while he did not witness the crash, he knew someone on board who had died.  The examiner, a psychiatrist, reviewed the claims file, to include VA treatment records dated from 2001 to 2010, and opined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  Specifically, she stated that being on an island with poisonous snakes did not meet the traumatic event criteria.  She did, however, provide Axis I diagnoses of bipolar disorder and alcohol dependence in full sustained remission.  In an addendum opinion dated later that month, the examiner explained that the alcohol abuse and bipolar disorder were separate entities.

In December 2011, the Veteran requested the social worker's assistance in appealing the denial of his service connection claim.  It was at this time that he first related the claimed stressor of watching a friend's plane crash and burn upon landing.  He indicated that the crew members were killed, as well as several K-9 dogs that were kenneled nearby.  He reported that since then he had suffered from nightmares, social isolation, intrusive memories, feelings of helplessness and guilt, and irritability.  He claimed that he dealt with these symptoms by drinking.  The social worker indicated that "it has taken 2 years for [the Veteran] to trust me as he has never talked about the experiences he had while active duty in the Air Force."  She diagnosed chronic PTSD.

In January and March 2012, the social worker linked several of the Veteran's psychiatric symptoms such as fear, apprehension and nightmares, to the plane crash.  

In August 2012, a VA psychiatrist diagnosed bipolar disorder and PTSD by history.  He noted that the Veteran was not currently endorsing any PTSD symptoms, but did have anxiety and anger management problems.  Later that month, a different social worker diagnosed anxiety disorder, history of bipolar disorder, and alcohol abuse.  She also diagnosed chronic PTSD, but noted that psychological testing was needed to confirm this diagnosis.

The Veteran underwent psychological testing in September 2012.  The psychologist noted that the results were invalid as they indicated overendorsement of symptoms.  

During the January 2014 hearing, the Veteran testified that he did not seek psychiatric counseling or treatment during service because (1) he was afraid his security clearance would be revoked, and (2) he was told not to by another crew member.  See Hearing Transcript at 5, 16.

Also of record are letters from three different VA providers (a psychologist, a psychiatrist, and a medical doctor) that indicate the Veteran was being treated for PTSD.

The Veteran submitted to a second VA QTC examination in May 2014, at which time he reported witnessing his friend's plane crash and explode upon landing.  The examiner diagnosed PTSD under the DSM-V criteria and opined that "[i]t is as likely as not" that the PTSD is related to military service.  She further opined that "[i]t is less likely than not" that the claimed stressor is related to a fear of hostile military or terrorist activity and noted that the stressor was related to the mechanical failure of an aircraft.  No psychological testing was performed.

Based on a review of the evidence, the Board finds that service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  As an initial matter, the Board finds that the Veteran's statements with respect to the B-29 plane crash are not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Veteran has given conflicting accounts regarding whether he actually witnessed a plane crash.  See, e.g., August 2011 VA treatment record; December 2011 VA treatment record.  The fact that the September 2012 VA psychologist determined that the Veteran was overendorsing with respect to the nature and severity of any PTSD symptomatology also erodes his credibility.  Therefore, the Board assigns no probative value to the Veteran's claim that he witnessed the B-29 plane crash and his purported history of experiencing PTSD symptoms since service. 

The Board also finds that the Veteran's statements concerning his combat experience are not credible.  At times the Veteran has denied combat service (see August 2011 QTC Examination Report), while at other times he has reported combat service (see, e.g., August 2010 Treatment Record).  He also claims to have received a Purple Heart medal.  See March 2010 VA Treatment Record.  There is no evidence in the record that the Veteran ever engaged in combat or received a Purple Heart medal.  The DD 214 shows that his military occupational specialty (MOS) was that of aircraft control and warning operator, and that he received the Korean Service Medal and the United Nations Medal, but does not reflect combat awards or decorations.  The JSRRC noted that, according to the "Air Force Personnel Center Fact Sheet," the United Nations Medal is awarded "for any period of time spent in combat."  The JSRRC noted that the Veteran had active duty during the Korean conflict era, and acknowledged that the confirmed dates of his foreign service placed him in an overseas location.  The JSRRC did not confirm the Veteran's participation in combat.  Instead, it found that these facts "can place veteran in a location of 'hostile military or terrorist activity.'"  However, service in an imminent danger area does not establish that the Veteran engaged in combat.  See Moran v. Peake, 525 F.3d 1157, 1159 (2008).  In this case, the only evidence of record placing the Veteran in combat is his own uncorroborated account to VA treatment providers.  Notably, he has not described any combat actions in the actual claim that he filed with VA.  

Moreover, the Board does not find that the B-29 plane crash resulted in fear of hostile military or terrorist activity.  As discussed above, the Veteran's statements indicating that he witnessed the crash are not credible.  Furthermore, as noted by the May 2014 VA examiner, this stressor was related to the mechanical failure of an aircraft.  Therefore, since the event as described did not take place in combat or involve hostile military or terrorist activity, it must be corroborated by something other than the Veteran's own descriptions.

None of the alleged stressors has been verified.  The JSRRC found reports of two "incidents" involving the same B-29 that occurred at Komaki Air Base in June and July 1953.  See July 2011 Memorandum.  However, the Veteran has provided a crash date of April 8, 1954.  Additionally, no other evidence such as a buddy statement, which could be used to corroborate the Veteran's reported stressor, is of record.  The alleged F84 and P2V stressors lack sufficient information for verification purposes, while the other alleged stressors are too vague such that corroboration cannot be attempted.  

The Board is aware of the PTSD diagnoses rendered by VA clinicians, to include the May 2014 assessment conducted by a psychologist.  However, without a verified stressor, any prior assessment of PTSD is not based on sound factual predicate.  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).

In contrast, the August 2011 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for PTSD.  The VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder, consideration of the results of psychological testing, and were supported by an adequate and persuasive explanation.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the veteran's history, and the thoroughness and detail of the opinion).  These findings are consistent with the August 2012 VA psychiatrist's opinion that the Veteran did not have PTSD.  Accordingly, the Board concludes that service connection for PTSD is not warranted.

There is no probative medical opinion that the Veteran's bipolar disorder, depression, anxiety, or other acquired psychiatric disability is related to service or any incidence of service.  There is no indication of psychiatric treatment or intervention during the Veteran's active service or for the years immediately following service.  Indeed, the Veteran contends that he first received psychiatric (inpatient) treatment in 1968.  The first documented report of a psychiatric disability is not until decades after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, there is no evidence of a psychosis within the first post-service year.  Thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board acknowledges the Veteran's long struggle with psychiatric symptomatology and his contention that events in service led to his current psychiatric problems.  However, he has not been shown to have the clinical expertise to opine as to medical etiology or to render a medical opinion.  Accordingly, the Veteran's assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current psychiatric problems and his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


